UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA
                                                                                    FILED
                                                                                      FEB- 5 20\3
                                                                                Clerk U.S. District & Bankrupt~
                                                                                Court~ 1or the District o1 Colum ta
      Reema Rahman,                                 )
                                                    )
             Plaintiff,                             )
                                                    )
                     v.                             )        Civil Action No.
                                                    )
      Basma Esseddiq,                               )
                                                    )
                                                                                  18 0159
             Defendant.                             )
                                                    )


                                         MEMORANDUM OPINION

             This matter is before the Court on plaintiffs pro se complaint and application to proceed

      in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

      of subject matter jurisdiction.

             The subject matter jurisdiction of the federal district courts is limited and is set forth

      generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

      only when a "federal question" is presented or the parties are of diverse citizenship and the

      amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

      plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

      plead such facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

             Plaintiff is a resident of Columbia, Maryland, suing a resident of the District of Columbia

      for alleged unpaid loans. She demands $2, 150.00. The complaint does not present a federal

      question and the amount in controversy is way below the minimum amount to bring this case




(N\
within the Court's diversity jurisdiction. 1 A separate Order of dismissal accompanies this

Memorandum Opinion.




DATE: January       _21_, 2013




                                                    II




1
    Plaintiffs recourse lies, if at all, in the District of Columbia courts.
                                                         2